Title: From Thomas Jefferson to Martha Jefferson Randolph, 12 October 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Oct. 12. 07.
                        
                        My journey to this place was not as free from accident as usual. I was near losing Castor in the Rapidan, by
                            his lying down in the river, where waste deep, & being so embarrassed by the shafts of the carriage & harness that he
                            was nearly drowned before the servants, jumping into the water, could lift his head out & cut him loose from the
                            carriage. this was followed by the loss of my travelling money, I imagine as happened on the Sophia in the morning I left
                            Monticello, when it was given me again by one of the children. two days after my arrival here I was taken with the
                            Influenza, but it was very slight, without either fever or pain & is now nearly passed off.   I send you a letter & a
                            pamphlet from your old acquaintance Dashwood, now mrs Lee, who you will percieve not to have advanced in prudence or
                            sound judgment. return me the letter if you please, as I may perhaps answer it, if from a perusal of the pamphlet I find
                            it worth while. I have not yet read it. She sent me a dozen copies. I inclose a letter for mr Randolph to whom present me
                            affectionately & to all the young ones. be assured yourself of my warmest love.
                        
                            Th: Jefferson
                            
                        
                    